Order filed, August 12, 2019.




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-19-00533-CR
                                 ____________

                HOWARD HAMILTON DOTSON, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 208th District Court
                             Harris County, Texas
                        Trial Court Cause No. 1568046


                                     ORDER

      The reporter’s record in this case was due August 2, 2019. See Tex. R. App.
P. 35.1. The court has not received a request to extend time for filing the record.
The record has not been filed with the court. Because the reporter’s record has not
been filed timely, we issue the following order.

      We order Deanne Birdwell, the court reporter, to file the record in this
appeal within 15 days of the date of this order.


                                  PER CURIAM


Panel Consists of Justices Christopher, Hassan and Poissant